DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 7 and 10 are amended. 
Claims 6, and 8-9 are canceled. 
Claims 2-3 and 11 are as previously presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2004/0065814 A1).
In claim 1, Miyazaki discloses a measuring device installed in a moving object (Fig. 1 and Fig. 2) comprising: a measuring unit (Fig. 2) that performs a scan (Par. 4, “scanning”) by emitting an electromagnetic wave (Par. 4, “electromagnetic waves”) and receiving the electromagnetic wave reflected by a reflection object (Par. 4, “reflected waves received by the receiving means”); and a control unit that controls the measuring unit (Fig. 2, 21)), wherein the control unit determines whether or not a speed of the moving object is equal to or higher than a predetermined speed (Par. 53 “speed of the own vehicle be 60 km/h or faster”), and determines a scan range in a second scan to be performed after a first scan (Fig. 7-1 and 7-2, see steps 23-30, 37, then follow no [3] to steps 23-24) based on a received signal of the measuring unit (Fig. 2, see connections to 21, Par. 38, 39) at the first scan by the measuring unit when it is determined that the speed of the moving object is equal to or higher than a predetermined speed (Par. 53 “speed of the own vehicle be 60 km/h or faster”).
	Miyazaki does not explicitly disclose wherein the control unit does not determine the scan range in the second scan to be performed after the first scan when it is determined that the speed of the moving object is lower than the predetermined speed.
	Miyazaki does teach wherein the control unit does not correcting the scan range in the second scan to be performed after the first scan (Fig. 1 and 2, follow the steps starting S26 to chain 2 on Fig. 2, to steps S32-33 and around again through chain 3 Par. 51-53, examiner notes that the scan range is not corrected, and instead the predetermined range is used when the conditions detailed in Par. 53 are not met) when it is determined that the speed of the moving object is lower than the predetermined speed (Par. 53).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the control unit does not determine the scan range in the second scan to be performed after the first scan when it is determined that the speed of the moving object is lower than the predetermined speed, based on the teachings of Miyazaki, as one of ordinary skill in the art would have the common sense to recognize that there is no need to determine the scan range when using a predetermined scan range.

	In claim 2, Miyazaki further discloses wherein the control unit determines an emission direction (Figs 9-11) that satisfies a predetermined condition for the electromagnetic wave based on the received signal in the first scan, and determines the scan range in the second scan based on the determined emission direction (Par. 31).

In claim 3, Miyazaki discloses all of claim 2. Miyazaki further discloses wherein, among emission directions of the electromagnetic wave in the first scan, the control unit determines a center of the scan range in a height direction in the second scan based on (Figs. 9-11, Fig. 12, s51): an emission direction in which an elapsed time between when the measuring unit emits the electromagnetic wave and when the measuring unit receives the electromagnetic wave reflected by the reflection object is closest to a predetermined time (See claim 5); or an emission direction in which the elapsed time is included in a predetermined range from the predetermined time (Par. 31).

In claim 4, Miyazaki discloses all of claim 2. Miyazaki further discloses wherein the control unit performs: computing a distance to the reflection object based on the received signal of the measuring unit (Par. 29), and determining, among emission directions of the electromagnetic wave in the first scan, the center of the scan range in a height direction in the second scan based on (Par. 31): an emission direction in which the distance is closest to a predetermined distance (Par. 53); or an emission direction in which the distance is included in a predetermined range (Par. 35).

In claim 5, Miyazaki further discloses wherein the measuring unit performs the scan in a height direction (Figs 9-11).

In claim 7, Miyazaki further discloses wherein the control unit determines the predetermined condition based on a speed of the moving object (Par. 52-53).

In claim 10, Miyazaki discloses a control (Fig. 2, 21) method for controlling  a measuring device (Fig. 2) installed in a moving object (Fig. 1) using a computer (Fig. 2), comprising: causing the measuring device to perform a scan (Par. 4, “scanning”) by emitting an electromagnetic wave (Par. 4, “electromagnetic waves”)  and receiving the electromagnetic wave reflected by a reflection object (Par. 4, “reflected waves received by the receiving means”); determines whether or not a speed of the moving object is equal to or higher than a predetermined speed (Par. 53 “speed of the own vehicle be 60 km/h or faster”); and determining a scan range in a second scan to be performed after a first scan based on a received signal of the measuring device in the first scan by the measuring device (Fig. 7-1 and 7-2, see steps 23-30, 37, then follow no [3] to steps 23-24).
Miyazaki does not explicitly disclose wherein the control unit does not determine the scan range in the second scan to be performed after the first scan when it is determined that the speed of the moving object is lower than the predetermined speed.
	Miyazaki does teach wherein the control unit does not correcting the scan range in the second scan to be performed after the first scan (Fig. 1 and 2, follow the steps starting S26 to chain 2 on Fig. 2, to steps S32-33 and around again through chain 3 Par. 51-53, examiner notes that the scan range is not corrected, and instead the predetermined range is used when the conditions detailed in Par. 53 are not met) when it is determined that the speed of the moving object is lower than the predetermined speed (Par. 53).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the control unit does not determine the scan range in the second scan to be performed after the first scan when it is determined that the speed of the moving object is lower than the predetermined speed, based on the teachings of Miyazaki, as one of ordinary skill in the art would have the common sense to recognize that there is no need to determine the scan range when using a predetermined scan range.

In claim 11, Miyazaki further discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute the control method according to claim 10 (Par. 12 “memory device”).

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. In regards to applicant’s 102 arguments, while the examiner agrees that the amended claim language isn’t inherent to Miyazaki, upon further consideration the amended language is considered to be taught in cited portion above, as one of ordinary skill in the art would find it obvious to not change the scan range when no correction to the range has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20050219506 A1, Object Recognition Device For Vehicle Okuda, Keiko  et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865   
08/02/2022